DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 07/21/2022 is acknowledged.
Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/189,794 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar toner compositions that share sufficiently similar materials having sufficiently similar physical properties. 
For instance, the toner compositions of both applications comprise a toner particle containing a binder resin and a wax, where the binder resin contains an amorphous polyester resin and a polymer A (claim 1 of both ‘041 and ‘794). The polymer A of both toner compositions has a first monomer unit represented by the same formula ((1) in claim 1 of ‘041 and (C) in claim 1 of ‘794), a second monomer unit represented by the same formulas ((3) and (4) in claim 6 of ‘041 and (D) and (E) in claim 5 of ‘794). The SP value of the second monomer unit in both toner compositions is at least 21.00 (J/cm3)1/2 or more (claim 4 of ‘041 and claim 1 of ‘794). A content of the amorphous polyester resin in the binder resin is at least 50.00 mass%, and a content of the polymer A in the binder resin is 0.10 mass% to 10.00 mass% in both toners (claim 1 of both ‘041 and ‘794). The content ratio of the first monomer unit in the polymer A is from 5.0 to 60.0 mol% in both toners (claim 1 of both ‘041 and ‘794). The content ratio of the second monomer unit is 20.0 to 95.0 mol% in claim 4 of ‘041 and from 20.0 to 90.0 mol% in claim 4 of ‘794. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

















Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JP 2018156074 A) (references herein made with respect to English machine translation attached), in view of Shibata et al. (US 2014/0363763 A1), and further in view of Klier et al. (US 2010/0143837 A1).

Kuroda teaches a toner comprising a toner binder containing a crystalline resin (A) (corresponding to the polymer A of the instant invention), an amorphous polyvinyl resin (B) having an ester group, and an amorphous polyester resin (C) (corresponding to the amorphous polyester resin of the instant invention) ([0008]). Examples of the crystalline resin (A) include resins such as crystalline polyurethane resin, crystalline polyurea resin, crystalline polyamide resin, and crystalline polyvinyl resin ([0021]). As the crystalline polyvinyl resin, a polymer in which a monomer having a polymerizable double bond and an ester group is an essential constituent monomer ([0023]). Among such monomers, an alkyl (meth)acrylate having a linear alkyl group having 1 to 50 carbon atoms is preferable form the viewpoint of crystallinity, low-temperature fixability, and heat-preservability, alkyl (meth)acrylates having a linear alkyl group having 18 to 36 carbon atoms are more preferably, and stearyl (meth)acrylate and behenyl (meth)acrylate are the most preferable ([0024]). The monomers Kuroda teaches that are preferable in paragraph [0024] are represented by Formula (1) in claim 1 when R represents a C18 to C36 alkyl group and Rz3 represents a methyl group. Kuroda then teaches that the proportion of the monomer having a polymerizable double bond and an ester group is preferably 30% by weight or more based on the total weight of the monomers constituting the crystalline polyvinyl resin, in view of crystallinity ([0024]). 
From the viewpoint of low-temperature fixability and heat-resistant storage stability, the content of the crystalline resin (A) in the toner is preferably 5 to 80% by weight based on the total weight of the toner binder (containing the crystalline resin (A), the amorphous polyvinyl resin (B) having an ester group, and the amorphous polyester resin (C)) ([0153]). This range fully encompasses the ranged recited in claim 1 of being from 0.10 mass% to 10.00 mass%. Similarly, from the viewpoint of low-temperature fixability and heat-resistant storage stability, the content of the amorphous polyvinyl resin (B) in the toner is preferably 5 to 93% by weight based on the total weight of the toner binder (containing the crystalline resin (A), the amorphous polyvinyl resin (B) having an ester group, and the amorphous polyester resin (C)) ([0153]). Additionally, from the viewpoint of image strength, bending resistance, and document offset, the content of the amorphous polyester resin (C) in the toner is preferably 2 to 20% by weight based on the total weight of the toner binder (containing the crystalline resin (A), the amorphous polyvinyl resin (B) having an ester group, and the amorphous polyester resin (C)) ([0153]).
Kuroda does not mention the proportion of the monomer having a polymerizable double bond and an ester group in terms of molar composition. However, in production example 6, Kuroda teaches that 600 parts by weight of benehyl acrylate, 200 parts by weight of styrene, and 200 parts by weight of acrylonitrile comprised the monomer composition of crystalline resin (A-6) ([0211]). In the crystalline resin (A-6), behenyl acrylate corresponds to the first monomer unit, acrylonitrile corresponds to the second monomer unit, and styrene corresponds to the third monomer unit of the polymer A of instant invention. Therefore, using a mass basis of 1000 grams, the content ratio of behenyl acrylate (which is represented by Formula (1) in claim 1 when R represents a C25 alkyl group and Rz3 represents a hydrogen atom) with respect to the total number of moles of all monomer units in the crystalline resin (A) can be calculated as follows:
First, the number of moles of each monomer must be calculated using the molar mass of each compound
                
                    
                        
                            600
                             
                            g
                             
                            b
                            e
                            h
                            e
                            n
                            y
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            a
                            t
                            e
                        
                        
                            
                                
                                    380.65
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    1.58
                     
                    m
                    o
                    l
                
            
                
                    
                        
                            200
                             
                            g
                             
                            s
                            t
                            y
                            r
                            e
                            n
                            e
                        
                        
                            
                                
                                    104.15
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    1.92
                     
                    m
                    o
                    l
                
            
                
                    
                        
                            200
                             
                            g
                             
                            a
                            c
                            r
                            y
                            l
                            o
                            n
                            i
                            t
                            r
                            i
                            l
                            e
                        
                        
                            
                                
                                    53.06
                                     
                                    g
                                
                                
                                    1
                                     
                                    m
                                    o
                                    l
                                
                            
                        
                    
                    =
                    3.77
                     
                    m
                    o
                    l
                
            
Then, the total number of moles of all monomer units in the crystalline resin (A) can be determined

                
                    1.58
                     
                    m
                    o
                    l
                     
                    b
                    e
                    n
                    e
                    h
                    y
                    l
                     
                    a
                    c
                    r
                    y
                    l
                    a
                    t
                    e
                    +
                    1.92
                     
                    m
                    o
                    l
                     
                    s
                    t
                    y
                    r
                    e
                    n
                    e
                    +
                    3.77
                     
                    m
                    o
                    l
                     
                    a
                    c
                    r
                    y
                    l
                    o
                    n
                    i
                    t
                    r
                    i
                    l
                    e
                    =
                    7.27
                     
                    m
                    o
                    l
                     
                    t
                    o
                    t
                    a
                    l
                
            
Finally, the “content ratio” of behenyl acrylate based on the total number of moles of all monomer units in the crystalline resin (A) can be determined

                
                    
                        
                            1.58
                             
                            m
                            o
                            l
                             
                            b
                            e
                            h
                            e
                            n
                            y
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            a
                            t
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.22
                    =
                    22.0
                     
                    m
                    o
                    l
                    %
                
            

Therefore, the “content ratio” of behenyl acrylate (corresponding to the first monomer unit in claim 1) based on the total number of moles of all monomer units in the crystalline resin (A) falls within the range recited in claim 1 of being from 5.0 mol% to 60.0 mol%. 
Similarly, the “content ratio” of acrylonitrile (which is represented by Formula (2) in claim 5 when X is a single bond, R1 is -C≡N, and R2 is a hydrogen atom) with respect to the total number of moles of all monomer units in the crystalline resin (A) can be calculated using the total number of moles of all monomer units calculated above:

                
                    
                        
                            3.77
                             
                            m
                            o
                            l
                             
                            a
                            c
                            r
                            y
                            l
                            o
                            n
                            i
                            t
                            r
                            i
                            l
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.52
                    =
                    52.0
                     
                    m
                    o
                    l
                    %
                
            

Therefore, the “content ratio” of acrylonitrile (corresponding to the second monomer unit in claims 1 and 6) based on the total number of moles of all monomer units in the crystalline resin (A) falls within the range recited in claim 4 of being from 20.0 mol% to 95.0 mol%.
Additionally, the “content ratio” of styrene with respect to the total number of moles of all monomer units in the crystalline resin (A) can be calculated using the total number of moles of all monomer units calculated above:

                
                    
                        
                            1.92
                             
                            m
                            o
                            l
                             
                            s
                            t
                            y
                            r
                            e
                            n
                            e
                        
                        
                            7.27
                             
                            m
                            o
                            l
                             
                            t
                            o
                            t
                            a
                            l
                        
                    
                    =
                    0.26
                    =
                    26.0
                     
                    m
                    o
                    l
                    %
                
            

The Applicant’s polymer A in example 1 utilized the same monomer units as the crystalline resin (A) of Kuroda, and in sufficiently similar molar amounts (Table 1). For instance, polymer A in example 1 was comprised of 25.3 mol% of behenyl acrylate, 59.5 mol% of acrylonitrile, and 15.2 mol% of styrene, while crystalline resin (A-6) was comprised of 22.0 mol% of behenyl acrylate, 52.0 mol% of acrylonitrile, and 26.0 mol% of styrene. Therefore, regardless of any additional claim limitations surrounding the Applicant’s polymer A, the two resins would be expected to have sufficiently similar physical properties. 
Kuroda is silent to teach the SP value of acrylonitrile (which corresponds to the second monomer of the instant invention). However, as the Applicant is well aware, the SP value of a compound is an inherent property. The Applicant teaches in Table 2 that acrylonitrile has an SP value of 29.43 (J/cm3)1/2 (see pg. 53 of the instant specification). Therefore, the acrylonitrile used in the crystalline resin (A-6) of Kuroda would inherently have an SP value of 29.43 (J/cm3)1/2, which falls within the range recited in claim 4 of being at least 21.00 (J/cm3)1/2.
Kuroda also teaches the toner contains a release agent. As the release agent, natural wax, petroleum wax, synthetic wax, and synthetic ester wax, may be used ([0183]). In the experimental examples of the toner at paragraphs [0229] et seq, paraffin wax, commercially known as “HNP-9”, was used as the release agent. In the preparation of toner T-1, 5 parts of crystalline resin (A-1), 72 parts of amorphous polyvinyl (B-1), 10 parts amorphous polyester resin (C-1), 6 parts of colorant, and 6 parts of HNP-9 were used. Therefore, the content of the crystalline resin (A) (Wa) and the wax (Ww) in the toner particle can be determined by dividing the parts of said resin and wax by the total parts of the toner.
                
                    5
                     
                    p
                    a
                    r
                    t
                    s
                    +
                    72
                     
                    p
                    a
                    r
                    t
                    s
                    +
                    10
                     
                    p
                    a
                    r
                    t
                    s
                    +
                    6
                     
                    p
                    a
                    r
                    t
                    s
                    +
                    6
                     
                    p
                    a
                    r
                    t
                    s
                    =
                    99
                     
                    p
                    a
                    r
                    t
                    s
                     
                    t
                    o
                    t
                    a
                    l
                
            
                
                    W
                    a
                    +
                    W
                    w
                    =
                    5
                    /
                    99
                     
                    p
                    a
                    r
                    t
                    s
                    +
                    6
                    /
                    99
                     
                    p
                    a
                    r
                    t
                    s
                    =
                    11
                    /
                    99
                     
                    p
                    a
                    r
                    t
                    s
                
            
Therefore, the content of the crystalline resin (A) and the wax in the toner is (11 parts / 99 parts) = 0.11 x 100% = 11 mass%, which falls within the range recited in claim 7 of being from 3.00 to 20.00 mass%.
Similarly, the difference between the content of the crystalline resin (A) and the content of the wax in the toner particle can be calculated:
                
                    W
                    a
                    -
                    W
                    w
                    =
                    
                        
                            5
                        
                        
                            99
                        
                    
                    p
                    a
                    r
                    t
                    s
                    -
                    
                        
                            6
                        
                        
                            99
                        
                    
                    p
                    a
                    r
                    t
                    s
                    =
                    -
                    1
                    /
                    99
                     
                    p
                    a
                    r
                    t
                    s
                
            
Therefore, the difference in the content of the crystalline resin (A) and the content of the wax in the toner is (-1 parts / 99 parts) = -0.01 x 100% = -1.0% mass%, which falls within the range recited in claim 8 of being no more than 5.00 mass%.
Kuroda is silent to teach the presence of a domain-matrix structure, where the matrix comprises the amorphous polyester resin and the domains comprise the crystalline resin (A) and the wax. However, Kuroda teaches that the wax is considered to be one of the “crystalline raw materials” blended into the toner (single crystalline substance) that may exhibit an endothermic peak ([0016]). Therefore, one of ordinary skill in the art would have deduced that the paraffin wax, HNP-9, used in the examples is present as domains (or islands), in the matrix (or sea) comprising of at least the amorphous polyester resin (C). Furthermore, Kuroda teaches that it is preferable that a difference in SP values between the crystalline resin (A) and the amorphous polyester resin (C) is no greater than 2.2 ([0069]). When the difference in SP values is 2.2, this large difference in SP values indicates that the crystalline resin (A) is incompatible with the amorphous polyester resin (C) ([0070]). Therefore, one of ordinary skill in the art would have deduced that the crystalline resin (A) is present as domains (or islands), in the matrix (or sea) comprising of at least the amorphous polyester resin (C). Assuming that the domains contain 100% of each substance, the limitations set forth in claim 1 regarding the content of the domains would be met.
This configuration can further be seen in Shibata. Shibata teaches a toner containing toner particles having a domain-matrix structure. The matrix contains an amorphous resin which contains a vinyl resin having an acid group, and the domain contains a crystalline resin which is formed by combining a vinyl polymerized segment and a polyester polymerized segment (Abstract of Shibata). By having a domain-matrix structure, the toner achieves excellent heat-resistance storability and cold fixability ([0013]-[0014]). The toner particles also contain a wax, which forms a domain different from that of the crystalline resin ([0019]). In the preparation of dispersion liquid 1 of the crystalline resin particle, Shibata teaches that the crystalline resin particle had a volume-based median diameter of 200 nm ([0201]). Similarly, Shibata teaches that the domain of wax preferably has a diameter of 300 nm to 2 µm ([0114]). Since the domains have similar sizes, then the areal ratio of the domains would be expected to be at least 50%, as required by claim 2.
As previously discussed, Kuroda teaches that by incorporating the crystalline resin (A) and the amorphous polyvinyl resin (B) into the toner within the large, preferable ranges, excellent low-temperature fixability, heat-resistant storage stability, image strength, bending resistance, and document offset can be achieved. Klier also teaches a toner where the content of the amorphous polyester in the binder resin is preferably 60% by weight or more from the viewpoint of good durability and good chargeability of the toner ([0058] of Klier). Although Kuroda teaches that the amorphous resin (C) is preferably present in the toner at 2 to 20 mass%, which is below the range recited in claim 1, Kuroda merely states that this range as a preference and therefore does not preclude that the amorphous resin (C) may be present in a larger amount. According to the MPEP, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). MPEP 2123 II.
Therefore, it would have been obvious to someone of ordinary skill in the art to have optimized the properties taught by Kuroda and Klier by perfecting the amounts of the crystalline resin (A), the amorphous polyvinyl (B), and the amorphous polyester (C) within the binder resin. The skilled artisan would have been motivated to experiment with suitable ranges in order to perfect the result effective variables taught by Kuroda. Such experimentation would be routine and well within the purview of one of ordinary skill in the toner/chemical art.














Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737   
       
/PETER L VAJDA/Primary Examiner, Art Unit 1737        
07/29/2022